Spencer, J.
The sole question, therefore, is what did Crooks acquire by the deed from Hart in 1850. Plaintiff contends and the judge a quo decided that by said deed, Crook only acquired fifty feet front on Market Street measuring “from the alley” — that he acquired by said deed only a lot of ground, fifty feet on Market by 160 in depth along, and parallel to the alley. If we attend only to the measurements, this is certainly the quantity of land that he acquired. But we think that the recitals of that deed, and the subsequent acts of the parties, established beyond doubt that they *267understood and intended that the lot sold should embrace the dwelling house, which at that time was manifestly a most important element in the value of the thing sold. It is not credible that Hart intended to sell, and Crooks to buy, a house which encroached 4.70 feet on other property owned by the vendor. The designation in the deed that Hart sold the building, makes of it a fixed boundary, “ which will control the quantity.” Blanc v. Duplessis, 13 L. 334. Hart continued to own the balance of the property for five years after this sale; he delivered possession of the premises, including the house, to Crooks. Crooks’ possession of the house under that deed was open and notorious, and was conierifed upon him by Hart, who in his deed to Hodge declares he has sold to Crooks the lot, “ with the improvements.”
We think that the plaintiff, as would have been her author Hart, is estopped from disputing defendant’s title as embracing the building. That said title, when all its parts and clauses are construed together and interpreted by the actions and conduct of the parties, includes the whole of said building and that the lot sold to Crooks and now held by defendant, must be held to have 54.70 feet front on Market Street so as to embrace within its limits the dwelling.
This embraces all that defendant’s title by its terms and recitals necessarily includes, and they have not acquired title by prescription to the remaining 5.90 feet in contest, since their title does not embrace it, and they have not possessed for thirty years.

Judgment amended accordingly.